Case 2:20-cv-03397-FMO-AS Document 34 Filed 09/18/20 Page 1 of 2 Page ID #:271




 1   DAPEER ROSENBLIT                           EISENBAND LAW, P.A.
 2   LITVAK, LLP                                Michael Eisenband, Esq.
     William Litvak                             (pro hac vice)
 3
     (Cal. Bar No. 90533)                       515 E Las Olas Blvd. Suite 120
 4   11500 W. Olympic Blvd., Suite 550          Fort Lauderdale, Florida 33301
     Los Angeles, CA 90064                      E: MEisenband@Eisenbandlaw.com
 5
     E: wlitvak@drllaw.com                      T: 954-533-4092
 6   T: 310-477-5575
 7
     HIRALDO P.A.,
 8   Manuel Hiraldo, Esq.
     (pro hac vice forthcoming)
 9
     401 E. Las Olas Blvd., Suite 1400
10   Fort Lauderdale, FL 33301
     E: MHiraldo@Hiraldolaw.com
11
     T: 954-400-4713
12
     Attorneys for Plaintiff,
13
     JUSTIN SEEDMAN, individually and on behalf of all others similarly situated,
14
                         UNITED STATES DISTRICT COURT
15
                        CENTRAL DISTRICT OF CALIFORNIA
16
     JUSTIN SEEDMAN, individually              Case No. 2:20-cv-03397
17   and on behalf of all others similarly     CLASS ACTION
18   situated,
                                               PLAINTIFF’S NOTICE OF
19                                             VOLUNTARY DISMISSAL
               Plaintiff,                      WITH PREJUDICE
20
     vs.
21

22   MINDBODY, INC., a Delaware
     Corporation,
23

24             Defendant.
25

26

27

28
            PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                                        1
Case 2:20-cv-03397-FMO-AS Document 34 Filed 09/18/20 Page 2 of 2 Page ID #:272




 1
            Plaintiff Justin Seedman, pursuant to Federal Rule of Civil Procedure

 2   41(a)(1)(A)(i), hereby voluntarily dismisses this action. All claims of Plaintiff,
 3
     individually, are hereby dismissed with prejudice. All claims of the proposed Class
 4

 5   are dismissed without prejudice.

 6
     Dated: 9/18/2020
 7

 8
 9   Respectfully submitted,

10   EISENBAND LAW, P.A.
11
     /s/ Michael Eisenband
12   (pro hac vice)
13   515 E. Las Olas Boulevard, Suite 120
     Ft. Lauderdale, Florida 33301
14   Michael Eisenband
15   Telephone: 954.533.4092
     MEisenband@Eisenbandlaw.com
16

17   Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
            PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                                        2
